Citation Nr: 1233022	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial evaluation higher than 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection migraine headaches and assigned a 0 percent (noncompensable) evaluation effective June 21, 2005.  The case was subsequently transferred to the VA in RO in St. Louis, Missouri.  

The Veteran appealed the RO's decision assigning a noncompensable evaluation.  In a July 2009 decision, the Board assigned a 10 percent evaluation for the Veteran's migraine headaches.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's June 2009 decision only to the extent that it denied entitlement to an initial evaluation in excess of 10 percent for migraine headaches and remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

The Board notes that the two other issues decided in the Board's June 2009 decision, namely denial of an initial compensable evaluation for hemorrhoids and denial of an initial compensable evaluation for a fracture of the left fourth finger, are by the terms of the Joint Motion expressly not on appeal and are therefore not before the Board.

In September 2011, the Board remanded the issue of a higher initial evaluation for migraine headaches for further development, including a VA examination.  

Following the VA examination conducted pursuant to the Board's remand, the RO granted a 30 percent evaluation for the Veteran's migraine headaches effective June 21, 2005. 

The case has been returned to the Board for further appellant action.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the medical evidence currently of record reasonably raises the issue of TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim for a second time. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Migraine headaches

As a preliminary matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that compliance with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.

In September 2011, the Board remanded the case for a VA examination to determine the severity of the Veteran's migraine headaches.  Specifically, the Board requested that when discussing the severity of the Veteran's headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by (a) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; (b) characteristic prostrating attacks occurring on an average once a month over the last several months; or (c) characteristic prostrating attacks averaging one in two months over the last several months.  The examiner was also asked to comment on the effect of the Veteran's service-connected migraine headaches on his ability to work.  A complete rationale for any opinions expressed was to be provided, with citation to the clinical record as appropriate.

The Board observes that the rating schedule does not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Code 8100 verbatim, but not specifically addressing the definition of a prostrating attack).  According to Dorland's Illustrated Medical Dictionary, "prostration" is "extreme exhaustion or powerlessness."  See Dorland Illustrated Dictionary 1554 (31st ed. 2007).

Pursuant to the Board's remand, the Veteran was afforded a VA examination in October 2011.  Although the October 2011 VA examiner included the Veteran's description of his headaches, the examiner did not provide an opinion as to the level of severity of the Veteran's migraines, including whether they were prostrating, and simply diagnosed the Veteran with "migraine".  The Board acknowledges that the VA examiner opined that the Veteran could not maintain any work because of frequent headaches and headache episodes were very frustrating to the Veteran.  Despite this, the examiner did not opine whether the headaches were very frequent completely prostrating with prolonged attacks productive of severe economic inadaptability or prostrating attacks occurring on an average of once a month or attacks one in two months over the last several months.  The Veteran only reported having a migraine headache once a month.  

The Board finds that an addendum clarifying the VA examiner's opinion is needed before the claim can be adjudicated.  

TDIU

Finally, there is no question that the issue of TDIU has been reasonably raised by the record.  See October 2011 VA examination report, page 2 [indicating that the Veteran could not maintain work due to frequent headaches].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In that connection, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the other claims on appeal.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. After evaluating the evidence of record, the RO should forward the case to the VA examiner who conducted the October 2011 VA examination.  If the examiner is not available, another competent medical professional can review the claims file and this remand and provide the requested opinion.  If the examiner finds that a VA examination is needed to provide these opinions, one should be obtained.  

The examiner is asked to describe in detail the frequency, duration, and severity of the Veteran's headaches.  In discussing the severity of the headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by:

a) Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

b) Characteristic prostrating attacks occurring on an average once a month over the last several months, or

c) Characteristic prostrating attacks averaging one in two months over the last several months.

The examiner is asked to comment on whether the Veteran is unemployable because of service-connected disabilities.  In particular, the examiner should render an opinion as to whether the Veteran's service connected migraine headaches either alone or in combination with his service-connected tinnitus, left fourth finger disability, and hemorrhoids prohibit him from obtaining or maintaining gainful employment.  

If the examiner finds that the Veteran is not unemployable due to migraine headaches (or migraine headaches combined with other service connected disabilities), the examiner should reconcile such findings with the contrary opinion contained in the October 2011 examination report.  

A complete rationale for any opinion reached should be contained in the examination report.  

3. Following the completion of the foregoing, and undertaking any other development it deems necessary, VBA should review the record, and adjudicate the Veteran's migraine headache disability initial rating claim, and his TDIU claim, both on a schedular and an extraschedular basis.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


